         Case 6:20-cv-00680-AA         Document 1      Filed 04/24/20    Page 1 of 15




DAVID H. ANGELI, OSB No. 020244
david@angelilaw.com
TYLER P. FRANCIS, OSB No. 162519
tyler@angelilaw.com
COLIN H. HUNTER, OSB No. 131161
colin@angelilaw.com

ANGELI LAW GROUP LLC
121 SW Morrison Street, Suite 400
Portland, OR 97204
Telephone: (503) 954-2232
Facsimile: (503) 227-0880

Attorneys for Plaintiffs Key Compounds LLC
and Alexander Reyter


                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

  KEY COMPOUNDS LLC and                             CASE NO. 6:20-cv-680
  ALEXANDER REYTER,

                 Plaintiffs,                        COMPLAINT
                                                    (Negligence, Gross Negligence,
         vs.                                        Breach of Contract)

  PHASEX CORPORATION and                            DEMAND FOR JURY TRIAL
  HANS SCHONEMANN,

                 Defendants.




       Plaintiffs Key Compounds LLC (“Key Compounds”) and Alexander Reyter (“Reyter”)

(together, “Plaintiffs”) bring this action against Defendants Phasex Corporation (“Phasex”) and

its President, Hans Schonemann (“Schonemann”) (together, “Defendants”).

       Plaintiffs allege as follows:
           Case 6:20-cv-00680-AA        Document 1       Filed 04/24/20      Page 2 of 15




                                        INTRODUCTION

      1.       Industrial hemp production and processing is the fastest-growing portion of

Oregon’s agricultural sector. The Willamette Valley in particular is a leader in the production of

cannabidiol, better known as CBD, one of many chemical compounds present in industrial hemp

and other hemp derivatives, which are extracted from the plant, processed and refined to remove

unwanted constituents such as tetrahydrocannabinol (“THC”)—the psychoactive compound

present in both hemp and marijuana plants—as well as waxes, fats, lipids, and chlorophyll. The

final product is then packaged and sold to retail consumers in national chains such as CVS and

Walgreens and used in products ranging from food and beverages to cosmetics and dog treats.

      2.       In 2018, Plaintiff Key Compounds and CEO and co-Plaintiff Alexander Reyter

decided to locate Key Compounds’ multi-million-dollar, state-of-the-art hemp refining and

processing facility in Albany, Oregon, in close proximity to the recently established Global

Hemp Innovation Center at Oregon State University.

      3.       With its significant capital investment, deeply talented team, proximity to

innovators and a booming market, and numerous contracts with significant customers, Key

Compounds was well on its way to establishing one of the largest pharmaceutical-grade hemp

processing facilities in the country, creating dozens of sustainable jobs, and establishing itself as

a first-mover in an extremely profitable industry by the end of 2020.

      4.       Instead, as a result of Schonemann and Phasex’s inexplicable decision to send

Key Compounds an interstate shipment containing industrial hemp with a THC concentration

well in excess of what is allowable under both Oregon and federal law, Key Compounds and

Reyter became the targets of a criminal investigation, pursuant to which certain of the company’s

critical equipment was seized. Having lost access to and use of its critical equipment, Key

Compounds was forced to vacate its premises, cease operations, lay off its employees, and


PAGE 2 – COMPLAINT
              Case 6:20-cv-00680-AA        Document 1       Filed 04/24/20     Page 3 of 15




liquidate its assets, leaving the company unable to fulfill its contractual obligations to its

customers. Both Key Compounds and Reyter were charged in a felony indictment, which cost

hundreds of thousands of dollars to defend. As a result of this ordeal, Key Compounds was

unable to fulfill its obligations to its customers, who canceled their substantial contracts, leaving

the company with no source of revenue.

                                            THE PARTIES

        5.        Plaintiff Alexander Reyter is a citizen of the State of California.

        6.        Plaintiff Key Compounds LLC is an Oregon limited liability company and a

citizen of the State of California.1

        7.        Defendant Phasex Corporation is a Massachusetts corporation with its principal

place of business located in North Andover, Massachusetts.

        8.        Upon information and belief, Defendant Hans Schonemann is a citizen of the

Commonwealth of Massachusetts.

                                   JURISDICTION AND VENUE

        9.        This Court has subject matter jurisdiction over Plaintiffs’ state-law claims

pursuant to 28 U.S.C. § 1332(a) because the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different states.

        10.       Venue is proper within this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in the State of

Oregon.




1
    See Corporate Disclosure Statement for Plaintiff Key Compounds LLC, concurrently filed.



PAGE 3 – COMPLAINT
            Case 6:20-cv-00680-AA       Document 1       Filed 04/24/20     Page 4 of 15




                                              FACTS

I.     Phasex agrees to process Key Compounds’ industrial hemp oil and return extract to
       Key Compounds containing “non-detectable levels” of THC.

      11.       Key Compounds employed a talented core team of scientists, engineers, and

operators immersed in research and development of industrial processes. Its goal was simple:

develop a scalable industrial process to take crude CBD oil (initially extracted from hemp

biomass) and remove the small amount of THC naturally present in industrial hemp, ultimately

producing CBD hemp oils with undetectable amounts of THC.2

      12.       Although the terms “marijuana” and “cannabis” are often used synonymously, as

a matter of both Oregon and federal law cannabis is treated differently depending on whether it is

“industrial hemp” (defined as cannabis with THC levels at or below 0.3 percent) or “marijuana”

(defined as cannabis with THC levels above 0.3 percent).

      13.       Industrial hemp is no longer a controlled substance under Oregon or federal law,

and is generally legal to grow, handle, buy, sell, or transport in interstate commerce.

      14.       Like all entities that grow, produce, or handle industrial hemp and its byproducts

in Oregon, Key Compounds had a valid Industrial Hemp Handler Registration from the Oregon

Department of Agriculture.

      15.       As Key Compounds was finalizing preparations on its own hemp processing

facility, it sought to serve its customers’ needs by retaining another company to refine industrial

hemp extract on behalf of its customers.

      16.       On January 7, 2019, based on a referral from another Oregon company, Reyter

reached out to Phasex and spoke with Phasex’s President, Hans Schonemann, by telephone.


2
 Delta-9 (or “d-9”) THC is the psychoactive compound present in cannabis plant material. This
Complaint uses the terms “THC” and “delta-9 THC” interchangeably.



PAGE 4 – COMPLAINT
            Case 6:20-cv-00680-AA      Document 1      Filed 04/24/20    Page 5 of 15




      17.       Reyter explained to Schonemann that Key Compounds wanted Phasex to

undertake the same type of processing that it had done for its other Oregon customer: accept a

shipment of industrial hemp extract and concentrate the extract’s CBD levels while removing (or

“mitigating”) any THC to nondetectable levels.

      18.       The next day, Schonemann sent Reyter a detailed email outlining Phasex’s THC

mitigation process, known as “CO2 purification.”

      19.       Schonemann explained that Phasex received crude hemp oil extract in 40-

kilogram increments with CBD levels between 40% and 60% and THC levels “as high as 8%”

and processed it into winterized amber oil with “non-detectable levels” of delta-9 THC.

Schonemann informed Reyter that the cost for each 40 kilogram “run” was $22,500.

      20.       Key Compounds and Phasex agreed to proceed, and on January 9, 2019, Reyter

(on behalf of Key Compounds) signed a letter agreement that Phasex prepared and proposed,

which outlined the scope of work and pricing for Phasex’s CO2 purification process. This

agreement (and the emails it explicitly incorporated by reference) again confirmed that Phasex

would ship “winterized, Amber oil” with “non-detectable levels of d-9 THC” to Key Compounds

in Oregon.

      21.       Also on January 9, 2019, Key Compounds shipped a 40-kilogram batch of

industrial hemp oil to Phasex for processing. That same day, Key Compounds also transferred a

down payment of $9,000 to Phasex via ACH.

II.    The Phasex CO2 Purification Process

      22.       The Phasex CO2 purification process utilizes supercritical fluid chromatography

with liquid carbon dioxide as a mobile phase passing through a stationary column filled with a

solid adsorbent material.




PAGE 5 – COMPLAINT
            Case 6:20-cv-00680-AA       Document 1       Filed 04/24/20    Page 6 of 15




      23.       Schonemann and Phasex represented to Reyter and Key Compounds that the

Phasex process would effectively mitigate THC from industrial hemp oil containing THC levels

“as high as 8%” and reduce it to nondetectable levels.

      24.       When carried out correctly, this process entails introducing a 40-kilogram run of

input oil onto a stationary column and pumping liquid carbon dioxide at particular pressures and

temperatures through the column. As the industrial hemp oil travels down the stationary phase,

the various components in the oil (THC, CBD, waxes, pesticides, etc.) travel through the column

at different rates. CBD travels quickly, whereas THC and the other cannabinoids travel more

slowly. As a result, the CBD exits the column before the THC.

      25.       Phasex would then collect so-called “fractions” of material from the column at

discrete points in time during the run, timed to take advantage of the varying rates that CBD and

THC travel through the column. The first such fraction (known as Fraction 1, or “F1”) contains

waxes and other material that is not of commercial value and is thus typically discarded.

Additional fractions (labeled “F2,” “F3,” and so on) are then collected at determined intervals.

      26.       In early 2019, Phasex was unable to perform “inline analysis” to determine the

THC content of industrial hemp oil in real time as it was processed. Accordingly, the timing of

when Phasex collected the various fractions and the length of time it allowed the process to run

was of critical importance.

      27.       As of January 2019, Schonemann personally directed Phasex employees with

respect to how long to run this CO2 purification process.

      28.       If done correctly, the fractions collected by Phasex from its process would be

“clean” or free of THC. If, however, the process were allowed to run for too long, the THC in the




PAGE 6 – COMPLAINT
             Case 6:20-cv-00680-AA       Document 1       Filed 04/24/20     Page 7 of 15




input oil would begin exiting the machine in a more concentrated form with an even higher

percentage of THC than was originally present.

       29.       After a typical “run” of input oil was complete and the various fractions collected,

Phasex had the opportunity to then test the THC and CBD concentrations of each fraction to

ensure that only “compliant” extract (i.e., oil with non-detectable levels of THC) was shipped

back to the customer.

       30.       If testing revealed that any fractions contained impermissibly high concentrations

of THC, these should either have been destroyed or kept in house for so-called “re-work” to be

added to the next batch of industrial hemp oil sent by the same customer.

III.    Defendants allow the remediation process to run for too long, fail to test the
        fractions, and ship industrial hemp oil with impermissibly high levels of THC to
        Plaintiffs in Oregon.

       31.       Phasex processed Key Compounds’ industrial hemp oil and (after the F1 “waste

fraction” was discarded) produced seven output fractions labeled as “F2,” “F3,” “F4,” “F5,”

“F6,” “F7,” and “F8.” These labels corresponded to the order in which they were collected from

Phasex’s processing equipment.

       32.       Consistent with his typical practice, Schonemann personally directed his

employees with respect to how long to run Key Compounds’ hemp oil through the Phasex CO2

purification process based on Schonemann’s own estimation for how long the process should

run.

       33.       Schonemann allowed this process to run for too long. As a result, while fractions

F2 through F7 contained permissible levels of THC (i.e., less than 0.3%), the final fraction

collected (F8) contained THC levels measuring between 2.5% and 5%—or more than five to

fifteen times the level that can be legally shipped across state lines under applicable state and

federal law.


PAGE 7 – COMPLAINT
            Case 6:20-cv-00680-AA       Document 1      Filed 04/24/20      Page 8 of 15




      34.       While fractions F2 through F7 each consisted of an amber-colored, waxy

substance, fraction F8 looked noticeably different to the naked eye. Fraction F8 was darker in

color, more liquid in consistency, and had a significantly stronger odor than the other fractions.

      35.       Although Phasex did not test the THC levels of the Key Compounds hemp oil in

real time while it was being processed, it did conduct its own in-house testing of fractions F2

through F8 after these fractions were collected.

      36.       Phasex’s own testing revealed that fraction F8 contained THC levels well in

excess of 0.3%.

      37.       Despite having the test results for fraction F8 in their possession, Schonemann

and Phasex failed to review this information prior to shipping F8 to Key Compounds.

      38.       On January 17, 2019, Defendants sent all seven fractions—including fraction

F8—via overnight UPS to Albany, Oregon in packages addressed to Reyter and Key

Compounds.

IV.    Phasex’s packages are seized by law enforcement in Oregon, exposing Plaintiffs to
       criminal liability for “importing marijuana items.”

      39.       On January 18, 2019, the packages sent to Plaintiffs by Defendants arrived at a

UPS center in Albany, Oregon and were immediately seized by local law enforcement due to the

packages’ odor and the authorities’ belief that they contained “marijuana.”

      40.       Plaintiffs repeatedly demanded the return of the seized packages by assuring the

authorities that they had contracted with Phasex to receive industrial hemp oil with

“nondetectable levels of THC.”

      41.       Had Defendants done what they had promised and shipped only industrial hemp

oil with “nondetectable levels of THC,” the authorities would have been forced to return Key

Compounds’ industrial hemp oil and close its investigation once later testing revealed that these



PAGE 8 – COMPLAINT
             Case 6:20-cv-00680-AA       Document 1        Filed 04/24/20      Page 9 of 15




fractions contained permissible levels of THC—there would have been no probable cause or

other basis upon which to continue the investigation.

       42.       Fraction F8, however, did not contain anything close to permissible levels of

THC.

       43.       When the police discovered the level of THC present in fraction F8, Reyter and

another employee of Key Compounds were arrested and Plaintiffs were indicted in Linn County,

Oregon for knowingly importing industrial hemp oil with THC levels above 0.3%—a Class C

felony punishable by up to five years in prison, fines up to $125,000, and forfeiture of assets—

based on their receipt of fraction F8 from Phasex.

       44.       Armed with “evidence” (a test confirming THC levels exceeding 0.3%) that

Plaintiffs were “illegally importing” cannabis with impermissibly high levels of THC, Oregon

authorities obtained a search warrant for Key Compounds’ facility and, on March 15, 2019,

raided the premises with twelve heavily armed officers (including one K-9 unit) from four law

enforcement agencies. Authorities seized key equipment from Key Compounds and physically

detained its employees.

       45.       Felony charges against Reyter and Key Compounds followed quickly thereafter,

predictably accompanied by widespread press coverage. Faced with the public embarrassment

and humiliation of being labeled “felons,” having lost access to and use of the critical equipment

necessary to sustain operations at all, let alone fulfill its obligations to its customers, and

confronted with the looming expense of defending against felony charges, Key Compounds lost

the use of its Albany, Oregon facility and was forced to shut its doors and watch as customer

after customer canceled their contracts with the company.




PAGE 9 – COMPLAINT
           Case 6:20-cv-00680-AA       Document 1        Filed 04/24/20     Page 10 of 15




      46.      Plaintiffs incurred hundreds of thousands of dollars in legal fees and costs to

defend themselves against the criminal charges, and although these charges were resolved in

December 2019, the damage had already been done. Key Compounds’ substantial customer base

had moved on to new processors, and its revenue dropped to zero.

      47.      By the time law enforcement eventually returned Key Compounds’ hemp oil a

year after its initial seizure, its value had declined precipitously from over $250,000 to less than

$35,000.

      48.      Key Compounds and Mr. Reyter suffered substantial damage to their reputations

as a result of the widespread negative press coverage.

                          FIRST CLAIM FOR RELIEF – Negligence
                             (All Plaintiffs against all Defendants)

      49.      Plaintiffs repeat and incorporate by reference, as if fully set forth herein, the

allegations in all preceding paragraphs.

      50.      Defendants knew or should have known that their conduct created a significant

risk that Phasex would ship industrial hemp oil with THC levels above 0.3% across state lines to

unsuspecting customers such as Plaintiffs, subjecting those customers to unwarranted criminal

investigation, prosecution, asset forfeiture, legal fees, reputational harm, loss of goodwill, and/or

loss of business.

      51.      Despite the clear and foreseeable risks of harm, Defendants unreasonably:

               a.      subjected Plaintiffs to harm for alleged noncompliance with the legal

                       requirements of shipping cannabis products across state lines;

               b.      failed to design and implement a system allowing for real-time, “inline

                       analysis” of the THC content of fractions produced by the CO2

                       purification process;



PAGE 10 – COMPLAINT
         Case 6:20-cv-00680-AA         Document 1        Filed 04/24/20     Page 11 of 15




               c.      permitted the run of Key Compounds’ industrial hemp oil through the CO2

                       purification process for too long, resulting in the creation of fraction F8,

                       which had THC levels far in excess of 0.3%;

               d.      failed to review the results of in-house testing that revealed the high THC

                       levels in fraction F8;

               e.      failed to visually inspect the output fractions F2 through F8, which would

                       have revealed that F8 was darker in color, more liquid in consistency, and

                       had a significantly stronger odor than the other fractions;

               f.      failed to realize the significance of F8’s different appearance and odor or

                       conduct further inquiry or testing which would have revealed its high THC

                       content; and

               g.      sent fraction F8 across state lines to Plaintiffs in Oregon.

      52.      By sending fraction F8 to Plaintiffs in Oregon, Defendants improperly caused

Plaintiffs to become the subjects of a criminal investigation, subjecting Plaintiffs to search,

seizure, detention, arrest, criminal prosecution, disparagement of goods and services, harm to

reputation, and invasion of privacy.

      53.      As a result of Defendants’ conduct, Plaintiffs suffered the following damages:

               a.      Losses associated with the loss of use of inventory, equipment, and by

                       extension the Albany, Oregon facility, together with the disparagement

                       and complete destruction of Key Compounds’ business in an amount to be

                       proven at trial but totaling at least $11 million;

               b.      Legal expenses in excess of $340,000 incurred by Plaintiffs defending

                       themselves against criminal prosecution;




PAGE 11 – COMPLAINT
         Case 6:20-cv-00680-AA          Document 1       Filed 04/24/20      Page 12 of 15




               c.      Reputational harm suffered by Reyter as a result of his detention, arrest

                       prosecution, and being cast in a false light in an amount to be proven at

                       trial.

                     SECOND CLAIM FOR RELIEF – Gross Negligence
                          (All Plaintiffs against all Defendants)

      54.      Plaintiffs repeat and incorporate by reference, as if fully set forth herein, the

allegations in all preceding paragraphs.

      55.      Defendants held Phasex out as a sophisticated company with experience

processing cannabis extract, including the removal of THC, and knew or should have known of

the legal requirements for shipping such materials across state lines.

      56.      In particular, Defendants knew or should have known that state and federal law

prohibited the interstate shipment of cannabis products with THC levels in excess of 0.3%.

      57.      Plaintiffs knew or should have known that a flawed process for extracting THC

from hemp oil and shipping non-compliant material across state lines to unsuspecting customers

such as Plaintiffs would likely subject those customers to unwarranted criminal investigation,

detention, arrest, prosecution, asset forfeiture, legal fees, reputational harm, invasion of privacy,

product disparagement, loss of goodwill, and/or loss of business.

      58.      Plaintiffs displayed reckless indifference to this risk by:

               a.      failing to design and implement a system allowing for real-time, “inline

                       analysis” of the THC content of fractions produced by the CO2

                       purification process;

               b.      utilizing a system of THC remediation that relied on nothing more than

                       Schonemann’s “estimation” of how long to run the CO2 purification

                       process;



PAGE 12 – COMPLAINT
          Case 6:20-cv-00680-AA         Document 1       Filed 04/24/20     Page 13 of 15




               c.      failing to develop or implement a system or procedure for visual

                       inspection of output fractions prior to shipment;

               d.      failing to develop or implement a system or procedure for THC testing of

                       output fractions prior to shipment;

               e.      failing to develop or implement a system or procedure for reviewing the

                       results of any THC testing of output fractions prior to shipment; and

               f.      failing to develop or implement any other systems or procedures that

                       would have prevented Phasex or its employees from subjecting

                       unsuspecting customers to criminal prosecution.

      59.      As a result of Defendants’ gross negligence, Defendants sent fraction F8 across

state lines to Plaintiffs in Oregon, recklessly placing Plaintiffs under suspicion for violating

Oregon and federal law prohibiting the importation of “marijuana items.”

      60.      By sending fraction F8 to Plaintiffs in Oregon, Defendants improperly caused

Plaintiffs to become the subjects of a criminal investigation, subjecting Plaintiffs to search,

seizure, detention, arrest, prosecution, legal fees, reputational harm, invasion of privacy, product

disparagement, loss of goodwill, and/or loss of business.

      61.      Defendants’ actions demonstrated a reckless and outrageous indifference to a

highly unreasonable risk of harm and a conscious indifference to the health, safety and welfare of

others.

      62.      As a result of Defendants’ conduct, Plaintiffs suffered harms as detailed in

Paragraph 53, and incorporated herein by reference.




PAGE 13 – COMPLAINT
        Case 6:20-cv-00680-AA         Document 1        Filed 04/24/20     Page 14 of 15




                    THIRD CLAIM FOR RELIEF – Breach of Contract
                    (Plaintiff Key Compounds against Defendant Phasex)

      63.      Key Compounds repeats and incorporates by reference, as if fully set forth herein,

the allegations in all preceding paragraphs

      64.      Key Compounds and Phasex entered into a binding and valid agreement whereby

Phasex promised to process one, 40 kilogram batch of crude hemp oil through its CO2

purification process and deliver oil that had “non-detectable levels” of delta-9 THC to Key

Compounds in Oregon.

      65.      This agreement was supported by valid consideration, consisting of a down

payment of $9,000 and a promise by Key Compounds to pay an additional $13,500 upon return

shipment of the processed hemp oil.

      66.      Phasex breached this agreement by delivering hemp oil to Key Compounds in

Oregon that contained THC levels that were not only “detectable,” but far in excess of 0.3%.

      67.      Phasex’s breach was the result of its gross negligence as described in paragraphs

54 through 61 and incorporated here by reference,

      68.      As a result, Key Compounds suffered consequential damages, as follows:

               a.     Losses associated with the loss of use of inventory, equipment, and by

                      extension the Albany, Oregon facility, together with the disparagement

                      and complete destruction of Key Compounds’ business in an amount to be

                      proven at trial but totaling at least $11 million;

               b.     Legal expenses in excess of $340,000 incurred by Key Compounds

                      successfully defending itself and its officers from criminal prosecution.

      69.      The consequential damages suffered by Key Compounds were foreseeable by

Phasex, which knew or should have known that its breach of contract created a significant risk



PAGE 14 – COMPLAINT
           Case 6:20-cv-00680-AA       Document 1       Filed 04/24/20      Page 15 of 15




that Key Compounds and its representatives would be subjected to unwarranted criminal

investigation, prosecution, asset forfeiture, legal fees, reputational harm, invasion of privacy,

product disparagement, loss of goodwill, and/or the collapse of the business.

                                             PRAYER

       WHEREFORE, Plaintiffs pray for relief as follows:

      1.       An award of compensatory damages in an amount to be proven at trial;

      2.       An award of punitive damages;

      3.       Pre- and post-judgment interest as allowed by law; and

      4.       Such other relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury on all issues so triable.


       DATED this 24th day of April 2020

                                              Respectfully submitted,

                                              /s Tyler P. Francis
                                              ANGELI LAW GROUP LLC
                                              DAVID H. ANGELI, OSB No. 020244
                                              TYLER P. FRANCIS, OSB No. 162519
                                              COLIN H. HUNTER, OSB No. 131161

                                              Attorneys for Plaintiffs Key Compounds LLC and
                                              Alexander Reyter




PAGE 15 – COMPLAINT
